DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 13, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20210014039 A1 to Zhang in view of U.S. Pub. No. 20160211976 A1 to Paris.
claims 1, 13 and 20, Zhang discloses an electronic apparatus, comprising: 
a communication interface (Zhang Fig. 1, 15, ¶0016, 0087, communication interface); and 
a processor configured to encrypt data in each of a plurality of sections of voice data, the voice data corresponding to a first user voice input (Zhang Fig. 1, Fig. 3-6, 10, 15, ¶0048, 0050, 0054-0056, 0091-0091, processor encrypts data in the frames of the digital waveform e.g. voice data of the user, the voice data including voice-based control), and 
control the communication interface to transmit the encrypted data to a server (Zhang Fig. 1, Fig. 3-6, 10, 15, ¶0034, 0037-0038, 0040, 0055-0056, 0091-0091, transmitting the encrypted data to the server),
encrypted data in the first section having been transmitted to the server (Zhang Fig. 1, Fig. 3-6, 10, 15, ¶0048, 0050, 0054-0056, 0091-0091, processor encrypts data in the frames of the digital waveform e.g. voice data of the user, and transmits to server).
Zhang does not expressly disclose wherein the processor is further configured to obtain an authentication key based on data in a first section of the plurality of sections, and encrypt data in a second section to be transmitted by using the authentication key.
Paris discloses wherein the processor is further configured to obtain an authentication key based on data in a first section of the plurality of sections, encrypted data in the first section having been transmitted to the server, and Paris Fig. 1, 2, 6B, 11, ¶0113, 0181-0184, client device obtains transport key based on data in the first data portion and transmits the encrypted first data portion to server and encrypts the second/next portion of data using the transport key).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang by wherein the processor is further configured to obtain an authentication key based on data in a first section of the plurality of sections, encrypted data in the first section having been transmitted to the server, and encrypt data in a second section to be transmitted by using the authentication key as disclosed by Paris. The suggestion/motivation would have been in order to provide keys to encrypt different portions of data thereby increasing the security of data being transmitted/stored. 
As to claims 2 and 14, Zhang discloses wherein each of the plurality of sections has a predefined time length (Zhang Fig. 1, Fig. 3-6, 10, 15, ¶0050, 10-100ms).
As to claims 4 and 16, Paris discloses wherein the processor is further configured to, by using an authentication key based on data in a third section, the third section being separate from the first section and encrypted data in the third section having been transmitted to the server, encrypt data in a fourth section, separate from the second section, to be transmitted (Paris Fig. 11, ¶0113, 0181-0184, client device obtains transport key based on data in the first data portion 
As to claim 7, Zhang discloses wherein the first section and the second section are within a predefined time range (Zhang Fig. 1, Fig. 3-6, 10, 15, ¶0050, 10-100ms).
As to claim 8, Zhang and Paris discloses wherein the processor is further configured to select the first section from among a plurality of first sections of which encrypted data have been transmitted to the server (Zhang Fig. 1, Fig. 3-6, 10, 15, ¶0048, 0050, 0054-0056, 0091-0091, processor encrypts data in the frames of the digital waveform e.g. voice data of the user, the voice data including voice-based control and Paris Fig. 1, 2, 6B, 11, ¶0113, 0181-0184, client device obtains transport key based on data in the first data portion and transmits the encrypted first data portion to server and encrypts the second/next portion of data using the transport key).
As to claim 10, Paris discloses wherein the processor is further configured to control the communication interface to transmit, to the server, information indicating the first section based on which the authentication key is obtained (Paris Fig. 1, 2, 6B, 11, ¶0113, 0181-0184, transmits the encrypted first data portion to server based on the transport key used for encryption).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20210014039 A1 to Zhang in view of U.S. Pub. No. 20160211976 A1 to Paris and in further view of U.S. Pub. No. 20180350348 A1 to Fukuda.
As to claims 3 and 15, Zhang and Paris do not expressly disclose wherein the plurality of sections are obtained by dividing the voice data according to at least one of a sentence, a phrase, a word, or a syllable included in the voice data.
Fukuda discloses wherein the plurality of sections are obtained by dividing the voice data according to at least one of a sentence, a phrase, a word, or a syllable included in the voice data (Fukuda ¶0039, dividing voice data into segmented voice data based on a word or short phrase).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang and Paris by wherein the plurality of sections are obtained by dividing the voice data according to at least one of a sentence, a phrase, a word, or a syllable included in the voice data as disclosed by Fukuda. The suggestion/motivation would have been in order to provide split the voice data based on words/phrases that allow the efficient processing of the voice data into categorized sections.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0014039 A1 to Zhang in view of U.S. Pub. No. 20160211976 A1 to Paris and in further view of U.S. Pub. No. 20190362712A1 to Karpukhin.
claims 5 and 17, Zhang and Paris do not expressly disclose wherein an interval between the first section and the second section and an interval between the third section and the fourth section are different from each other.
Karpukhin discloses wherein an interval between the first section and the second section and an interval between the third section and the fourth section are different from each other (Karpukhin Fig. 3, ¶0094-0097, 0135, 0139, interval between a plurality of segments and interval between a plurality of segments different, e.g. two pauses).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang and Paris by wherein an interval between the first section and the second section and an interval between the third section and the fourth section are different from each other as disclosed by Karpukhin. The suggestion/motivation would have been in order to determine different pauses in the audio segments between the words thereby accurately determining the spoken words by the user.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20210014039 A1 to Zhang in view of U.S. Pub. No. 20160211976 A1 to Paris and in further view of U.S. Pub. No. 20160343389 A1 to Chiou.
As to claims 6 and 18, Zhang and Paris do not expressly disclose wherein the first section and the second section are adjacent to each other in the voice data.
Chiou discloses wherein the first section and the second section are adjacent to each other in the voice data (Chiou ¶0052).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang and Paris by wherein the first section and the second section are adjacent to each other in the voice data as disclosed by Chiou. The suggestion/motivation would have been in order to provide the voice data in sequence with the first and second sections being adjacent to each other.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20210014039 A1 to Zhang in view of U.S. Pub. No. 20160211976 A1 to Paris and in further view of U.S. Pub. No. 20160359916 A1 to Kim.
As to claim 9, Zhang and Paris do not expressly disclose wherein the processor is further configured to receive information indicating the first section from the server through the communication interface, and obtain the authentication key based on the information indicating the first section.
Kim discloses wherein the processor is further configured to receive information indicating the first section from the server through the communication interface, and obtain the authentication key based on the information indicating the first section (Kim ¶0095, 0110, 0130, , 0132-0133, receiving information indicating first sub-file from server and obtaining encryption keys based on information indicating the first sub-file).
Zhang and Paris by wherein the processor is further configured to receive information indicating the first section from the server through the communication interface, and obtain the authentication key based on the information indicating the first section as disclosed by Kim. The suggestion/motivation would have been in order to encrypt data based on the encryption policy of the content providing server thereby increasing the security of the data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20210014039 A1 to Zhang in view of U.S. Pub. No. 20160211976 A1 to Paris and in further view of U.S. Pub. No. 20130262873 A1 to Read and in further view of U.S. Pub. No. 20200034551 A1 to Cantrell.
As to claim 11, Zhang and Paris do not expressly disclose wherein the processor is further configured to control the communication interface to transmit, to the server, second voice data corresponding to a second user voice input, to perform user authentication, and encrypt the data in the first section by using a second authentication key, the second authentication key being based on data in a section of the second voice data.
Read discloses wherein the processor is further configured to control the communication interface to transmit, to the server, second voice data corresponding to a second user voice input, to perform user authentication, and encrypt the data in the first section by using a second authentication key (Read 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang and Paris by wherein the processor is further configured to control the communication interface to transmit, to the server, second voice data corresponding to a second user voice input, to perform user authentication, and encrypt the data in the first section by using a second authentication key as disclosed by Read. The suggestion/motivation would have been in order to encrypt data based on the encryption policy of the content providing server thereby increasing the security of the data.
Zhang, Paris and Read do not expressly disclose the second authentication key being based on data in a section of the second voice data
Cantrell discloses the second authentication key being based on data in a section of the second voice data (Cantrell ¶0035, private key generated based on phrase associated with conversation after user indicates to begin conversation).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang, Paris and Read by the second authentication key being based on data in a section of the second voice data as disclosed by Cantrell.
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20150193776 A1 to Douglas in view of U.S. Pub. No. 20200374269 A1 to Lidman and in further view of U.S. Pub. No. 20170374040 A1 to Hua.
As to claim 19, Douglas discloses a server, comprising: 
a communication interface (Douglas Fig. 1, 2, ¶0033, 0042, network interface); and 
a processor configured to (Douglas Fig. 1, 2, ¶0036, processor): 
receive, from an electronic apparatus via the communication interface, encrypted data of voice data, the voice data corresponding to a user voice (Douglas Fig. 1, 2, 5, ¶0041, 0068, 0069, receiving from customer device encrypted voice sample of the user’s voice);
decrypt the received encrypted data(Douglas Fig. 1, 2, 5, ¶0068, 0069, decrypt the encrypted voice sample);
acquire a result of recognizing the user voice based on the decrypted data (Douglas Fig. 1, 2, 5, ¶0069, 0072-0074, determining result of the user’s voice based on the decrypted voice sample); and
control the communication interface to transmit the acquired result to the electronic apparatus (Douglas Fig. 1, 2, 5, ¶0069, 0083, transmit to the customer device the determined result e.g. authorized and/or retry steps).
Douglas does not expressly disclose receive, from an electronic apparatus via the communication interface, encrypted data in each of a plurality of sections of voice data; and

Lidman discloses receive, from an electronic apparatus via the communication interface, encrypted data in each of a plurality of sections of voice data (Lidman Fig. 1, ¶0031, receive by server from device via network, encrypted speech segments of the user speech recognition and/or voice command).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Douglas by wherein the processor is further configured to obtain an authentication key based on the received encrypted data in a first section of the plurality of sections and decrypt received encrypted data in a second section using the authentication key as disclosed by Lidman. The suggestion/motivation would have been in order to encrypt each of the segments of the user’s voice/speech increasing the security of the data transmitted to the server.
Douglas and Lidman do not expressly disclose wherein the processor is further configured to obtain an authentication key based on the received encrypted data in a first section of the plurality of sections and decrypt received encrypted data in a second section using the authentication key.
Hua discloses wherein the processor is further configured to obtain an authentication key based on the received encrypted data in a first section of the plurality of sections and decrypt received encrypted data in a second section Hua Fig. 4, ¶, obtain session key 1 based on encrypted data packet 2 of a plurality of packets and decrypts the encrypted data packet 3 using session key 1).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Douglas and Lidman by wherein the processor is further configured to obtain an authentication key based on the received encrypted data in a first section of the plurality of sections and decrypt received encrypted data in a second section using the authentication key as disclosed by Hua. The suggestion/motivation would have been in order to decrypt data using keys based on data encrypted using the same key thereby increasing the security of the data.

Allowable Subject Matter
Claims 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claim 12, wherein the Applicant discloses wherein the processor is further configured to encrypt the data in the second section by using a plurality of authentication keys, the plurality of authentication keys being respectively based on data in a plurality of first 


Conclusion
Claims 1-11 and 13-20 have been rejected.
Claim 12 is objected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KYU CHAE/
Primary Examiner, Art Unit 2426